C. A. 6th Cir. [Certiorari granted, ante, p. 1069.] The order granting the petition for writ of certiorari is amended .to read as follows: Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted limited to the following question: “When a party files a timely notice of appeal in district court, does the failure to sign the notice of appeal require the court of appeals to dismiss the appeal?” Stewart A. Baker, Esq., of Washington, D. C., is invited to brief and argue this case as amicus curiae in support of the judgment below.